Citation Nr: 9928439	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cervical discopathy 
with intermittent cervical radiculitis.

2.  Entitlement to service connection for chronic muscle 
tension headaches.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In an August 1984 rating decision, service connection was 
granted for defective vision, right eye due to orbital 
fracture, optic atrophy; for post operative status, open 
reduction and internal fixation; right ankle fracture; and 
for residual scars of the right zygomatic fracture.  In 
October 1997 statement, the veteran requested a reevaluation 
of his service connected disabilities.  In a February 
1998 rating decision, the RO increased the veteran's right 
ankle disability and denied an increase for any other 
service-connected disabilities.  After notification of the 
same in February 1998, the veteran in March 1998 wrote a 
letter to VA.  That letter was not recognized as a Notice of 
Disagreement, and the RO informed the veteran that he needed 
to be more specific about his disagreement.  

In an April 1998 statement, the veteran specifically 
disagreed with the determinations regarding the denial of 
service connection.  This was accepted as a Notice of 
Disagreement.  Therein, the veteran did not express 
dissatisfaction with the rating determinations of his 
service-connected disabilities; and he did not mention an 
increased rating claim in his subsequent Substantive Appeal.  
Therefore, the only issues on appeal are those for 
entitlement to service connection, as listed on the title 
page of this decision.  

In July 1998, the veteran submitted a letter directly to the 
Board, considered as a motion to advance on the docket.  The 
agency of original jurisdiction need not review the letter 
pursuant to 38 C.F.R. § 20.1304(c), because the letter and 
its contents are not pertinent evidence for this claim.  
Additionally, the Board acknowledges that in the letter, and 
repeatedly in other documents for appeal, the veteran 
contends that he is  unable to hold a steady job because of 
his severe headaches and neck pain.  Inasmuch as the 
veteran's service connected disabilities, not the headaches 
and neck pain, may render him unemployable, the Board refers 
his contentions regarding unemployability to the RO for 
further consideration.  


FINDINGS OF FACT

1.  The veteran has not presented medical evidence 
establishing a nexus between a cervical discopathy and 
radiculitis disorder and any incident of service.

2.  The veteran has not presented medical evidence 
establishing a nexus between chronic muscle tension headaches 
and any incident of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for cervical discopathy 
with intermittent cervical radiculitis is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for chronic muscle 
tension headaches is not well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Service medical records show that in December 1979, the 
veteran was clinically evaluated as normal for the head, 
face, neck and scalp for enlistment purposes.  In August 
1982, the veteran was evaluated for alcohol usage.  
Examination of the veteran revealed that he was 
neurologically intact, and it was noted that the cerebellar 
was within normal limits.  His mental status was within 
normal limits.  In the assessment it was noted that the 
veteran was psychologically dependent on alcohol, and he was 
referred to a residential alcohol treatment program for 
alcoholic dependency only.  From September 17, 1982 to 
October 18, 1982, the veteran was hospitalized for injuries 
sustained in a motorcycle accident.  In the hospital report, 
the history was that while riding his motorcycle, the veteran 
fell and struck a building on the morning of September 17, 
1982.  He landed on his right side striking the right side of 
his face, his right knee and ankle.  The examiner wrote "he 
apparently had no loss of consciousness."  He denied any 
drugs or alcohol abuse.  Under review of systems, the 
examiner noted that the veteran was an alcoholic and had been 
on Antabuse in the past.  He drank up to one fifth of liquor 
a day.  Physical examination revealed an obvious trauma 
victim, in moderate pain from orthopedic and ophthalmologic 
injuries.  Review of the systems was remarkable for no sight 
in the right eye and was remarkable for pain and swelling of 
the right ankle and right knee.  There was no mention made of 
cervical injury or complaints of headache.  

During the course of hospitalization, the veteran underwent a 
computerized tomography scan of the head; which showed the 
posterior wall of the right maxillary sinus to be fractured.  
There was herniation of fat tissue into the right maxillary 
sinus, and bone fragments into the right maxillary sinus.  
There was fracture of the anterior right middle cranial fossa 
and a fluid level frontal sinus.  The veteran underwent 
surgery while hospitalized and treatment by the Neurology and 
Ophthalmology departments.  The diagnoses included right 
zygomatic fracture; right trimalleolar fracture; and right 
optic nerve contusion.  The veteran was seen and treated in 
service status post head trauma until he was evaluated by the 
Medical Board and eventually discharged from service.  Before 
service separation, in May 1983, it was again noted that the 
veteran had an alcohol problem, and the assessment was 
alcohol abuse.  Medical Board evaluations and findings are of 
record, and they do not include indications pertinent to a 
cervical disorder or that relating to headaches.  

In October 1983, the veteran submitted a VA Form 21-4176, 
Report of Accidental Injury.  Therein he described that he 
had a motorcycle accident in service wherein he hit a brick 
wall and sustained injuries.  

In June 1984, the veteran underwent a VA examination.  
Regarding examination of the head, face, and neck, the 
following was noted.  As a result of the surgical repair of 
the right auricle region, there was a loss of the 
infraorbital subcutaneous head which left a hollowed out 
appearance to that side of the face as compared to the left 
side.  Photographs were taken to try to delineate that area.  
Musculoskeletal examination revealed pressure over the 
zygomatic arch and the zygoma of the right side revealed no 
irregularities and no tenderness.  The Board notes that the 
examiner described surgical scars, and also examined the 
right ankle.  No specific mention was made regarding the 
neck.  The diagnosis was postoperative status, right 
zygomatic fracture and right trimalleolar fracture.  There 
were other diagnoses listed regarding the eye and that right 
ankle, for which service connection was later granted.  

It is noted that the veteran underwent a series of 
corresponding x-rays, including for the sinuses.  There was 
identified post-traumatic changes in the region of the right 
zygoma bone and evident bony density projected in the region 
of the superior lateral aspect of the right maxillary sinus 
probably related to previous trauma and possible blow-out 
fracture of the lateral aspect of the right orbital floor.  
There was no evidence of blood fluid level or maxillary 
sinusitis seen.  The frontal and ethmoid sinuses appeared 
incidentally normal as did the sphenoid sinus.  Further 
clinical correlation was noted regarding the rather extensive 
post-traumatic changes in the region of the right zygoma and 
maxillary sinus.  In August 1984, the veteran was granted 
service connection for an eye disability and for scars and a 
right ankle disability.  

Thirteen years later, in October 1997, the submitted a 
statement wherein he requested reevaluation of his service 
connected disabilities and wherein he stated that he had 
severe headaches in the back of his head, along with neck 
stiffness and pain which spread to the upper back between 
shoulder blades.  The veteran alleged that the claimed 
injuries were a direct result of his motorcycle accident that 
occurred 15 years prior in service. 

In December 1997, the veteran underwent a VA neurological 
examination.  The examiner noted that the veteran's claims 
folder was reviewed.  The examiner was a VA neurologist.  The 
veteran reported that he was right handed and that he was 
unemployed.  He last worked two or three months prior as a 
self-employed mechanic.  The examiner noted that the veteran 
was undergoing the neurological evaluation for claim of 
service connection for post-traumatic headaches due to a 
motorcycle accident while he was in the service.  He also had 
a complaint of a cervical spine injury and was to have an 
orthopedic examination as well.  

The veteran reported that he had the onset of headaches three 
years prior.  He currently had a daily headache.  The veteran 
was unable to identify any definite precipitating factor and 
they (the headaches) were not preceded by any type of trauma.  
The pain was located in the posterior cervical and bi-
occipital areas and consisted of a dull ache.  The examiner 
wrote that the veteran did not describe throbbing pain, 
nausea, vomiting, photophobia, phonophobia, or any focal 
neurological symptoms.  He specifically did not have any 
radicular pain or paresthesia in the upper extremities.  He 
took Ibuprofen for those headaches on a daily basis and he 
said that they were relieved within 90 minutes 80 percent of 
the time.  The other 20 percent of the headaches were 
incapacitating and lasted all day.  The examiner wrote that 
the veteran said that he had good lower extremity strength 
and good bladder control.  He last saw a physician for 
headaches two weeks prior.  The veteran reported that he 
occasionally missed work because of headaches, when he was 
working.  His family history was significant in that his 
mother had been afflicted with chronic headaches, according 
to the examiner.  The only significant head trauma was in 
September 1982, when he had a motorcycle wreck and fractured 
his right orbit and multiple facial bones.  The examiner 
noted that the veteran was unconscious for several hours.  He 
lost his vision in the right eye.  

Physical examination revealed that the veteran was fully 
developed, well-nourished, cooperative and in no acute 
distress.  Examination of the head/neck revealed that the 
posterior cervical muscles were tender to palpation.  

Neurological examination revealed that, under mental status, 
the veteran was alert, attentive, oriented to person, place 
and time, and that he had good recall and no aphasia.  
Evaluation of the cranial nerves revealed that the left pupil 
was reactive to light.  There was an afferent pupillary 
defect on the right side.  Extraocular movements were full.  
Visual fields were full OS (left eye).  There was no 
papilledema.  There was optic atrophy OD (right eye).  There 
was no facial weakness or sensory loss.  Gag reflex was 
intact.  There was no tongue weakness.  Motor evaluation 
revealed that the strength and muscle tone of all major 
muscle groups was within normal limits.  There was no ataxia.  
There was no atrophy or fasciculations.  Sensory evaluation 
revealed that pain touch and proprioception were intact.  
Evaluation of the reflexes showed that biceps, triceps and 
patellar tendon jerks were 2+ and symmetrical.  Achilles 
tendon jerks were 1+ and symmetrical.  Plantar response was 
flexor bilaterally.  

In the impression section, the examiner stated:

(1) Chronic muscle tension headaches, as described 
above.  I am unable to relate these to the motorcycle 
accident which occurred in 1982, since the onset of the 
headaches was only three years ago.  (2) Right optic 
neuropathy with residual blindness OD.  (3) 
Musculoskeletal neck pain with no evidence of cervical 
radiculopathy or cervical myelopathy at this time.  See 
orthopedic examination.  

At the December 1997 orthopedic examination, the veteran gave 
the same history of having had a motorcycle accident in 
service.  The veteran had complaints regarding his service 
connected disabilities.  Regarding the alleged non service 
connected disabilities, the veteran reported that 
approximately in 1994, he had the onset of neck pain that 
became intermittent accompanied by stiffness.  He had 
difficulty bending which had gradually increased in symptoms 
over the past three years.  The veteran reported having pain 
which radiated in between the shoulder blade area.  It was 
noted that the veteran worked as an auto mechanic.  The 
examiner noted that between 1982 and 1994, the veteran had 
not sought treatment for his neck and he had no point in the 
history to indicate that he had been under medical treatment 
requiring hospitalization for symptoms in the neck during 
that period.  

Physical examination revealed that the veteran was 6 feet in 
height, and his body weight was 239 pounds.  The veteran 
complained of discomfort in the neck.  The neck showed the 
following range of motion:  Forward flexion was 25 degrees, 
extension was 50 degrees, rotation to the right was 55 
degrees and to the left was 55 degrees.  Inclination to the 
right and the left was 25 degrees.  The examiner noted that 
extremes of those ranges were painful.  The examiner reported 
that multiple views of the cervical spine revealed 
degenerative change in the disc between C6 and C7 with spur 
formation of the anterior vertebral bodies, foraminal 
irregularity at that level and the one above it were seen in 
the oblique views.  The degree of encroachment was very 
slight.  Included in the impression section was that there 
was cervical discopathy C6-C7 and to a lesser degree C5-C6; 
and intermittent cervical radiculitis secondary to the above.  

The examiner stated:

The degree of trauma that this patient experienced based 
on his history and the information in the C-file was 
capable of producing neck trauma.  However in going 
through the records I am unable to find any reference to 
neck complaints (patient unconscious?) and in the 
patient's history I am unable to establish if he had 
immediate or subsequent needs as far as treatment of his 
neck.  However the patient marks 1994 as the point of 
onset of he acute symptoms.  

In a February 1998 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for 
cervical discopathy with intermittent cervical radiculitis; 
and entitlement to service connection for chronic muscle 
tension headaches, respectively, as being not well grounded.  

In March 1998, the veteran wrote a letter to VA, and therein 
he stated that he wanted to appeal the VA's decision.  He 
vaguely referred to the claim(s) for service connected 
disability.  Regarding the VA examiner's opinion that there 
was a cervical condition, but that it could not be linked to 
the motorcycle accident that occurred in 1982, the veteran 
stated that he had been seeing a VA physician at the VA 
Medical Center in Fayetteville, Arizona for the past four 
years, for chronic headaches, neck stiffness and pain.  The 
veteran reported that the physician's diagnosis had been that 
the conditions were due to stress, and that she never 
indicated to him any other possible cause.  The veteran went 
on to say that he did not believe that stress was responsible 
for those problems.  It was his opinion and belief that the 
cervical condition was a direct result of the accident in 
1982.  He believed that the "condition" was present in 
1982, and that the condition had slowly gotten worse.  He 
said that he has been denied benefits for the injury or 
condition because there were no symptoms or medical knowledge 
(that he was aware of) that the condition existed in 1982.  
The veteran also expressed concern over the fact that he had 
a hard time finding employment because he had to disclose to 
potential employers that he had these problems and that he 
took medication for his ailments.  The veteran expressed that 
the headache and neck pain were always present and were 
intolerable at times.  

In a March 1998 letter, the RO notified that veteran that his 
letter would not be accepted as a Notice of Disagreement.  
The veteran was informed that in order to file a Notice of 
Disagreement, he should state what specifically he disagreed 
with in the RO's February 1998 rating decision.  

In April 1998, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, for the record.  Therein he 
said that he wanted to appeal the VA's decision and that he 
specifically disagreed with the determination that his 
chronic headaches, cervical condition, and neck pain were not 
service-connected.  He reiterated that he believed that the 
problems were linked to the motorcycle accident in service.  
In April 1998, the RO issued a Supplemental Statement of the 
Case, and explained therein that the veteran had not 
submitted a well grounded claim for either issue.  

In May 1998, the veteran submitted a Substantive Appeal, and 
therein argued, in essence, that since his motorcycle 
accident in September 1982 was so severe as to cause head 
trauma and broken bones around his right eye, and blindness, 
that it also caused the disorders claimed on appeal.  The 
veteran stated that, even though the chronic headaches and 
neck pain did not occur until some 12 years later, he 
believed that the head trauma in 1982 was to blame.  He 
stated that he had not been injured in anyway since 1982.  
Further, the veteran contended hat VA had not been thorough 
enough in its medical examinations to prove the possibility 
that his chronic headaches and neck pain were due to the 
injuries and trauma suffered in 1982.  He said he did not 
believe that VA had been "thorough" enough to disprove his 
claims; and that he really believed that he should be 
service-connected for the disabilities claimed.  

The Board has reviewed the evidence of record in its entirety 
and determines that in both instances the veteran has not 
presented a well grounded claim.  Initially, the Board notes 
that the veteran has not claimed entitlement to service 
connection for a cervical disorder, and for headaches, as 
secondary to any of his service-connected disabilities.  The 
law provides that service connection may be granted on a 
secondary basis for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  As the veteran has not made such a 
claim, the analysis is limited to the discussion of whether 
he is entitled to service connection for the alleged 
disorders based upon a showing of direct service connection.  

In this case, the Board notes that evidence shows no 
complaints of neck or cervical problems during active 
service.  It appears that the veteran suffered serious 
injuries from the inservice motorcycle accident.  During his 
hospitalization, many reports were generated, and none 
revealed any information pertinent to the alleged injuries.  
Rather, the veteran's complaints of cervical pain and chronic 
headaches have emerged many years following service 
separation and many years following the motorcycle accident.  
The veteran's contention is that his current cervical 
disorder and headaches are a direct result of the inservice 
motorcycle crash, but that the disorders did not manifest at 
the time of the crash, but several years later; at this time.  

While the veteran is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. at 91, 93 (1993).  Evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  As the veteran is not so 
qualified, he cannot provide a determination on the etiology 
of his current disorders.  Plus, the contemporaneous service 
medical records reflect that he had problems with alcohol 
abuse in service.  Such being the case, the veteran's current 
statements are not more probative or credible regarding his 
history and state of mind at the time of service and the 
inservice accident.  Ultimately, the record in service does 
not support the occurrence of a cervical disorder or 
headaches in service.  

Moreover, when examined by someone qualified as an expert by 
knowledge, skill, experience, training or education, as he 
was during the VA examination in December 1997, that person 
was unable to support the veteran's contentions.  While the 
VA orthopedic examiner in December 1997 stated that the 
degree of trauma that the veteran experienced based on his 
history and the information in the claims folder, was capable 
of producing neck trauma, the record showed no reference to 
neck complaints; and therefore, the examiner was not able to 
establish whether the veteran had immediate or subsequent 
needs as far as treatment of his neck.  The VA neurologist in 
December 1997 specifically stated that he was unable to 
relate the veteran's tension headaches to the motorcycle 
accident which occurred in 1982.  Further, that the veteran 
had neck pain, but that there was no evidence of cervical 
radiculopathy or cervical myelopathy at the time of the 
examination.  

Regarding the alleged cervical disorder, the evidence of 
record shows no inservice occurrence; and current neck pain 
has not been shown related to service or to the motorcycle 
accident which the veteran had in service.  Regarding the 
alleged headache disorder, the same is true, in that there is 
no inservice occurrence and no nexus between the currently 
alleged disorder and an inservice occurrence, including the 
motorcycle accident.  As the veteran has not submitted 
competent evidence providing a nexus relating his alleged 
disorder to an injury or disease during active service, his 
claims are not well grounded.  Caluza, supra.; 38 U.S.C.A. 
§ 5107(a).  

Consequently, the Board concludes that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for cervical discopathy with intermittent cervical 
radiculitis, and he has not submitted evidence of a well-
grounded claim for service connection for chronic muscle 
tension headaches.  Id.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. at 77-80).  In particular, the Board notes 
that the veteran made reference to receiving medical 
treatment, for which there are possibly outstanding treatment 
records.  However, the veteran did not indicate that these 
records addressed the key issue of etiology of the post 
service cervical and headache disorders.  In fact, he 
disagreed with the assessment provided by the medical 
professional, in that she reportedly told him that his 
headaches were due to stress.  See Brewer v. West, 11 Vet. 
App. 228, 231 (1998) (Section 5103(a) duty to advise a 
claimant of the evidence necessary to complete the 
application arises only if the resulting evidence would 
likely render the claim plausible). 

Given the amount of time that has elapsed since the inservice 
motorcycle accident and the onset of the veteran's neck and 
headache disorders; and the fact that two physicians of 
record do not support the veteran's theory of a nexus, the 
claims are not plausible.  Moreover, the Court has held that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Accordingly, even under Robinette, the Board concludes that 
it would not be required to remand the case for further 
development.




ORDER

Service connection for cervical discopathy with intermittent 
cervical radiculitis is denied.

Service connection for chronic muscle tension headaches is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

